Citation Nr: 1738496	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-24 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in May 2015 and August 2016 for further development.  

The Board also remanded the issue of entitlement to a total disability rating based on unemployability (TDIU).  The RO issued a March 2017 rating decision in which it granted a TDIU effective December 2, 2011 (the date of the claim).  This constitutes a complete grant of the claim and the issue is not before the Board.     

The Veteran presented testimony at a Board hearing in April 2013.  A transcript of the hearing is associated with the Veteran's claims folder (Virtual VA).  He also presented testimony at a Board hearing in February 2015 for an unrelated issue.   


FINDING OF FACT

The Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 70 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In July 2011 and December 2011 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in August 2011, March 2012, October 2012, and September 2015, which are fully adequate.  The examiners reviewed the claims file or were otherwise informed of the Veteran's psychiatric history.  The examiners addressed all relevant rating criteria.  

The Veteran also underwent a VA examination in June 2017.  As this examination took place after the issuance of the April 2017 supplemental statement of the case, the Board will not consider it in adjudicating the claim.  Moreover, the Bord notes that no such examination was necessary for the adjudication of the claim.  In its August 2016 Remand, the Board instructed the RO to obtain records from the Caribou Vet Center.  The RO has done so.  The Board also instructed the RO to schedule the Veteran for an examination "if, and only if" the newly acquired records were inconsistent with the September 2015 VA examination report.  Upon reviewing the records, the Board finds that they are not inconsistent with the September 2015 VA examination report.  Consequently, no additional examination was needed.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's hearing, the undersigned identified the issue and sought information as to treatment to determine whether all relevant records had been obtained.  Ultimately the claim was remanded for a VA examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Veteran underwent a VA examination in August 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that he works full time as a truck driver but noted that he cut back from working 7 days per week to working 5 days per week.  He reported having trouble sleeping.  He reported anxiety when he is in traffic and he stated that he has to call his wife to calm him down.  He reported that he frequently would pull off of the road to calm down.  He did not like shopping or being in public places.  He stated that he could not sleep with his wife anymore.  He reported hypervigilance in the form of getting up all night to check windows and doors and having a loaded gun in every room.  He reported being very fearful at night.  He also felt hopeless and down, often wishing that he could just die (although he denied active suicidal ideation).  He stated that he could lose his temper very quickly, especially at other workers where he goes to pick up his goods.  He reported frequent irritability, and anger episodes with his wife.  He stated that she tolerated him but is very upset with his behaviors.  He liked to go camping with his dog in the winter.  He needed to be off by himself most of the time.  He reported that he saw his daughter
and grandchildren from time to time but he will not participate in holiday meals.  He would go to the camp by himself on Thanksgiving and birthday events.

Upon examination, the Veteran was agitated and anxious.  He was jittery in the chair and fumbling with his hands.  He did not establish eye contact.  His speech was pressured.  He was quite agitated.  He talked about daily panic attacks, and extremely poor sleep (only 2-3 hours per night).  He reported a lot of nightmares.  He reported frequent suicidal thoughts; but no plan or intent.  He had no homicidal ideation.  

The examiner stated that the Veteran's PTSD was chronic, severe, and definitely worse than at the last evaluation.  She assigned a Global Assessment of Functioning (GAF) score of 50, indicating that the Veteran had severe symptoms of PTSD.  She noted that his PTSD was beginning to impact his work as a truck driver, which previously had been perfect for him in that he was quite isolated.  She stated that he is now getting anxious while driving, is having poor sleep, and is extremely socially isolated.  The examiner found that the Veteran is capable of managing his funds.  The examiner found that the Veteran displayed reduced reliability and productivity secondary to his PTSD symptoms.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2016).

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  However, DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in January 2013.  Consequently, DSM-IV is applicable.

The Veteran submitted a lay statement from his wife.  She stated that the Veteran drank excessively after he returned from service.  She stated that he has no patience; gets anxious and irritated; and has virtually no social interaction.  She described him as a bundle of nerves, noting that he did not sleep at night, locked the doors at all times and got up in the middle of the night to make sure that the doors were locked.  She stated that he would become so irritated by traffic that it made him physically ill.  His state of mind and health have become so overwhelming that it is making it impossible for him to continue to function in a working capacity.  

The Veteran underwent a VA examination in March 2012.  He remained married.  His symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting.  There was no suspiciousness, panic attacks, memory loss, flattened affect, circumstantial circumlocutory or stereotyped speech, speech intermittently illogical obscure or irrelevant, difficulty in understanding complex commands, impaired judgment or abstract thinking, gross impairment in thought processes or communication, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control such as unprovoked irritability with periods of violence, spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, or disorientation to time or place.  The examiner assigned a GAF score of 55, indicative of moderate to severe symptoms of PTSD and moderate impairment in social and occupational functioning.  He opined that the Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.

The Veteran underwent another VA examination in October 2012.  He reported that he stays in the garage and that he and his wife do not sleep together.  He reported bad dreams that keep his wife awake if they are together.  He stated that he has not worked in two years.  He reported that he spends his days hanging out and drinking.  He reported that he only gets three hours of sleep at night and that he takes naps during the day from 2:00-5:00 p.m.  He stated that he is down to drinking 6-10 drinks a day.  He had been prescribed new medications to help him with reducing his alcohol intake.  He stated that it seems like a chore to
get up each day.  He reported that he called the police on someone who was going door to door selling steak.  He reported that the man tore up his lawn.  The police took care of the situation and the Veteran said that he would shoot them if they returned.

On examination, the Veteran's symptoms were largely unchanged from the March 2012 examination.  The examiner assigned a GAF score of 55.  She stated that his PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior self-care and conversation.  

The Veteran presented testimony at a Board hearing in April 2013 in which he further reported hypervigilance and lack of sleep (and the inability to sleep with his wife because these and other PTSD symptoms).  He stated that he kept a loaded weapon in every room.  He reported becoming easily angry to the point where he might "snap."  He reported having thoughts of hurting himself every day.  He also testified that he sees his daughter and 5 grandkids every week.  

The Veteran underwent another VA examination in September 2015.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that he kept away from everybody except his family.  Additionally, he stated that "I have five granddaughters and they know when I have had enough."  He was still married, and he stated that his relationship with his son was good.  He talked with him once per week and the son would check up on him.  He had hobbies (working on old cars and lawnmowers) but no friends.  

The Veteran denied any psychiatric hospitalization since the most recent examination.  He stated that he "had an episode where I sat with a rope around my neck.  That was two weeks ago."  When asked about suicidal ideation or attempts, he stated, "I get them every day some days are worse.  I try and get busy, try and get rid of it."  He admitted to hearing voices, "like somebody is after me." 

Upon examination, he was oriented to time, place and person.  He did not display any overt signs or symptoms of any ongoing psychotic processes.  His thought
process appeared logical and sequential.  His speech was coherent, fluent and goal directed.  His mood appeared mildly depressed.  He displayed a limited range of affect.  His self-care and hygiene appeared good.  He appeared to be functioning in the average range of intellectual abilities.  He reported suicidal ideation.  He was cooperative throughout the evaluation process.  The examiner deemed the Veteran capable of handling his own affairs.  

The Veteran's symptoms consisted of depression, anxiety, panic attacks, paranoia, chronic sleep impairment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or work like settings. suicidal ideation, obsessive thinking and compulsive checking, mild memory loss, hypervigilance, and difficulty concentrating, rumination and feeling of detachment from others.  The examiner stated that these symptoms all appear to impact negatively and impair the Veteran's social and occupational functioning.  She assigned a GAF score of 50; and found that the PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

In addition to the VA examinations, the Veteran has received outpatient treatment.  Throughout the appeal period, the outpatient treatment reports have reflected symptoms consistent with the VA examinations.  The severity of the symptoms has varied over the course of the appeal.  Pursuant to the Board's August 2016 remand, the RO obtained the most up to date treatment reports from Caribou Vet Center, as well as from the VA Medical Center in Togus.  The Veteran's GAF score was consistently 55 from October 2012 to January 2014, before being reduced to 50 at his September 2015 VA examination (VBMS, 11/18/16).  The most recent outpatient treatment report is dated October 2016 (VBMS, 11/18/16, pgs. 5-8).  It reflects that the Veteran's mental status was improved as it was sunny and he liked to hunt.  However, he was still high on the irritability index, after having some interactions with the VBA for a claim issue.  Sleep was still disturbed.  He was future oriented and denied suicidal ideation.  He was very vocal about his frustrations with the VBA.  The examiner noted that the Veteran got very frustrated when the larger mission is interrupted by trivial details that he feels someone with a sense of initiative could easily overcome. 

Analysis

In order to warrant a rating in excess of 70 percent, the Veteran's disability would have to be manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

The Board notes that none of the four VA examinations or any of the outpatient treatment records (including records from Caribou Vet Center) reflect findings that would warrant a rating in excess of 70 percent.  Regarding social interaction and the ability to maintain relationships, the Board notes that the Veteran continues to be married and he stated that he has a good relationship with his son.  He also regularly sees his daughter and grandchildren.  Although the Veteran frequently liked to be alone and has reported having no friends, based on the relationships he has with his wife, son, and grandchildren, his social impairment cannot be said to be total.  It is further noted that he has hobbies, including hunting.

With regard to occupational impairment, the Board notes that the Veteran was still employed at the time of his August 2011 examination (although his symptoms were just beginning to impact his ability to work as a truck driver).  The March 2012 and October 2012 VA examiners opined that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation (the criteria for a 30 percent rating).  The September 2015 examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood (the criteria for a 70 percent rating).  None of the VA examiners found that the Veteran's PTSD was manifested by total occupational and social impairment.  Thus, despite the high severity of his symptoms, including irritability, hypervigilance and suicidal ideation, it cannot be found that such symptoms have resulted in total occupational or social impairment.  Accordingly, entitlement to an evaluation in excess of 70 percent is denied.



ORDER

Entitlement to an increased rating for PTSD is denied.  




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


